      Case: 4:18-mj-01467-JMB Doc. #: 3 Filed: 10/29/18 Page: 1 of 1 PageID #: 7

                                                                                       \FILED
                                                                                  OCT 2 9 2018
                             UNITED STATES DISTRICT COURT
                                                                                U.S. DISTRICT COlJRI ,
                             EASTERN DISTRICT OF MISSOURI                     EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                   ST. LOUIS


 UNITED STATES OF AMERICA,                       )
                                                 )
         Plaintiff,                              )
                                                 }-
 v.                                              )    No. 4:18MJ1467 JMB
                                                 )
 DALIA AHMED,                                    )
                                                 )
         Defendant.                              )

                      GOVERNMENT'S MOTION TO FILE UNDER SEAL

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,
                                                                         ,'

United States Attorney for the Eastern District of Missouri, and Tracy L. Berry, Assistant United

States Attorney for said District, and hereby moves this Court to file the complaint in the above-
                        r
styled matter and supporting documents under Seal.
                                           Respectfully Submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney

                                              Isl Tracy L. Berry
                                              Tracy L. Berry, #014753 TN
                                              Assistant United States Attorney
                                                                                   \
